IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


VINCENT THOMAS,                              : No. 154 MM 2019
                                             :
                    Petitioner               :
                                             :
                                             :
             v.                              :
                                             :
                                             :
DELAWARE COUNTY, PHILIP PISANI,              :
DIRECTORY OF SERVICE, GERALD C.              :
MONTELLA, DISTRICT COURT                     :
ADMINISTRATOR, ANNE M. COOGAN,               :
COUNTY OPEN RECORD OFFICER;                  :
LINDSAY N. WOLK, DEPUTY DISTRICT             :
COURT ADMINISTRATOR, AND BETH                :
ROLETTE, DIRECTOR, INTERNAL                  :
MANAGEMENT,                                  :
                                             :
                    Respondents              :


                                     ORDER



PER CURIAM

      AND NOW, this 19th day of February, 2020, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.